Citation Nr: 0633654	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1959 until February 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming.  The veteran testified in September 2005 
at a hearing at the RO before the undersigned Veterans Law 
Judge (i.e., Travel Board hearing).  


FINDINGS OF FACT

1.  In an unappealed January 2000 rating decision, service 
connection for PTSD was denied.

2.  The evidence added to the record since January 2000 was 
not previously submitted to agency decision makers, is not 
cumulative or redundant, and, when reviewed by itself or in 
the context of the entire record, relates to an unestablished 
fact necessary to substantiate the claim.

3.  The evidence of record verifies the veteran's claimed in-
service stressor.

4.  The competent evidence demonstrates a current diagnosis 
of PTSD that is attributed to the veteran's in-service 
stressor.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision which denied the 
veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the January 2000 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In view of the Board's disposition in this matter, the 
application of the VCAA is moot.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Discussion

The veteran initially raised a claim of entitlement to 
service connection for PTSD in November 1986.  The claim was 
denied by the RO in an April 1987 rating decision.  A 
confirmed rating decision was issued in June 1988.  The 
veteran subsequently attempted to reopen his PTSD claim on 
several occasions.  Such requests were denied by the RO in 
February 1996, May 1999 and January 2000 rating decisions.  
The veteran did not appeal any of those determinations and 
they became final.  See 38 U.S.C.A. § 7105.

Most recently, the veteran sought to reopen a claim of 
entitlement to service connection for PTSD in February 2002.  
This request was rejected by the RO in January 2003 and July 
2003 rating actions.  The veteran submitted a notice of 
disagreement in November 2003, expressing disagreement with 
both determinations.  As there can be only one rating action 
on appeal, the Board identifies the January 2003 decision as 
the contested determination.  This is more beneficial to the 
veteran, and the notice of disagreement is timely to that 
rating action.

At the time of the last unappealed rating decision in January 
2000, the evidence of record included the veteran's service 
and personnel records, as well as post-service treatment, 
hospitalization and examination reports.  His own statements 
in support of his claim, and newspaper articles were also 
affiliated with the claims folder.  The veteran's personnel 
records indicate that he was assigned to Btry A of the 18th 
Arty's 3d Bn from April 1960 until February 1961.  Other 
personnel records show that the veteran's duty assignments 
included Survey Compt, Rodman Tapeman, and Ammo Handler.  

The service medical records affiliated with the claims file 
at the time of last final rating decision in January 2000 
reveal a normal enlistment examination in July 1959.  The 
veteran denied any psychiatric problems in a report of 
medical history completed at that time.  The service medical 
records dated in May 1960 next show that the veteran was 
experiencing emotional problems.  At that time, the veteran 
attempted suicide.  It was noted that the veteran had been in 
recent trouble for drinking on duty and that he had a history 
of creating problems for himself with his behaviors.  It was 
indicated that the veteran had family problems growing up, 
and that he had difficulty getting along with his father.  He 
had run away from home at age 14.  He was diagnosed with 
emotional instability reaction.  An October 1960 certificate 
of psychiatric examination again noted a diagnosis of 
emotional instability reaction.  The veteran was noted to be 
immature.  Administrative separation was recommended.  In 
December 1960, the veteran received a summary court martial 
for being drunk and disorderly in uniform in a public place.  
Separation examination in February 1961 indicated no 
psychiatric diagnoses, though the veteran at that time 
reported a history of sleeping trouble, depression or 
excessive worry, nervous trouble, and problems with drugs and 
alcohol.  

The post-service records in the claims folder at the time of 
the January 2000 rating decision reveal a hospitalization 
from October 1984 until December 1984 for drug and alcohol 
dependence.  Passive aggressive personality was also noted at 
that time.  A March 1987 VA examination first indicated a 
probable diagnosis of PTSD.  Such records also show that in 
April 1988, the veteran was again hospitalized at a VA 
facility with an Axis I diagnosis of PTSD and a history of 
alcohol dependence.  His symptoms at that time included 
flashbacks and intrusive thoughts of an in-service training 
accident.  

Finally, the evidence of record at the time of the last final 
denial in January 2000 included newspaper articles submitted 
by the veteran describing an explosion that occurred in 
September 1960 at training grounds in Grafenwoehr, Germany.  
Such explosion was the result of an artillery shell accident 
that killed 16 members of Btry A of the 18th Arty's 3d Bn.  
In the veteran's statements of record at that time, including 
a February 1995 communication, he stated that he was not only 
present at the time of that incident, but was a forward 
observer and called the coordinates of fire.  

Based on the above evidence, the RO in January 1960 denied 
entitlement to service connection for PTSD.  The decision 
offered two bases for that determination.  First, while 
conceding that there was an artillery mishap in September 
1960, the RO noted that the veteran's personnel records did 
not reflect that the veteran served as a forward observer, as 
he had claimed.  Rather, such records listed his duty 
assignments as Survey Computer, Rodman and Tapeman.  
Secondly, the RO pointed out that the service medical records 
showed emotional problems which pre-dated the artillery 
incident, which countered his contentions that his 
psychiatric disability stemmed from that incident.  

The evidence added to the record subsequent to the last final 
January 2000 rating decision includes duplicate copies of the 
veteran's April 1988 VA hospitalization report, as well as 
more recent treatment reports dated from 1996 to 2002.  Such 
treatment records reflect symptoms including depression, flat 
affect, and visual images/intrusive thoughts of his traumatic 
military experience.  Those reports also reveal continued 
diagnoses of PTSD.  Furthermore, an April 2002 mental health 
residential note attributed the veteran's PTSD symptoms to 
the traumatic friendly fire incident that occurred during his 
active service.  

As to whether the evidence received subsequent to the last 
final January 2000 rating decision constitutes new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD, the Board 
observes that there has been a regulatory change with respect 
to new and material evidence which applies prospectively to 
all claims made on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156(a)].  Because the veteran filed his claim in February 
2002, after this date, the new version of the law is 
applicable in this case.  Under the revised regulation, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

In the present case, the VA medical records received 
subsequent to the last final January 2000 rating decision 
were not previously submitted to agency decision-makers.  
Moreover, as the records shed more light on the nature of the 
veteran's disability picture, it is not cumulative or 
redundant of the evidence previously of record.  For these 
reasons, the recently submitted evidence is found to be new 
as contemplated by 38 C.F.R. § 3.156(a).  

The newly submitted evidence is also found to be material, 
because it relates to an unestablished fact necessary to 
substantiate the claim.  In this regard, even though the 
evidence of record in January 2000 reflected diagnoses of 
PTSD, none of those medical reports causally linked the 
diagnosis to the veteran's active service.  In contrast, a 
newly submitted April 2002 mental health residential note 
does make such causal link.  Therefore, the materiality of 
the evidence is established.  

Having determined that new and material evidence has been 
received in this case, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  Moreover, because 
the January 2003 rating action on appeal considered the 
merits of the claim, the Board has jurisdiction to consider 
that issue de novo at this time, without the need to remand 
the matter for adjudication by the Agency of Original 
Jurisdiction.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, 
the United States Court of Appeals for Veterans Claims 
(Court) has set forth an analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service--an essential element in 
solidifying a claim for service connection for PTSD.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  In Zarycki, it was noted 
that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), 
and the applicable provisions contained in VA Manual 21-1, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board has reviewed the record and finds support for a 
grant of PTSD in the present case.  Indeed, the evidence of 
record consistently reflects diagnoses of PTSD.  Moreover, 
although such evidence does not explicitly state that such 
diagnoses are in conformity with DSM-IV, they were rendered 
by VA examiners with a familiarity of the veteran's medical 
and military history and after extensive evaluation of the 
veteran.  

The record also contains credible evidence of an in-service 
stressor here.  Indeed, newspaper articles clearly indicate 
that a fatal artillery accident involving members of Btry A 
of the 18th Arty's 3d Bn occurred in Germany in September 
1960.  Moreover, the veteran's service personnel records 
clearly reflect that the veteran was assigned to Btry A of 
the 18th Arty's 3d Bn during that time period.  
The personnel records do not confirm the veteran's claimed 
duty as a forward observer, but they do reflect artillery-
related duties.  Though such assignment officially began in 
October 1960, it is conceivable that the veteran engaged in 
such a role on the date in question, less than one month 
earlier.  In any event, regardless of the veteran's actual 
role in the training exercise, all personnel records tend to 
support the conclusion that the veteran was present with his 
unit at the time of the fatal accident.  Although it can not 
be conclusively established through such personnel records 
that the veteran was present at the time of the actual 
artillery training accident, his exposure to the stressor is 
nevertheless corroborated by his assignment in Btry A of the 
18th Arty's 3d Bn.  In so finding, the Board relies on 
Pentecost v. Principi, 16, Vet. App. 124 (2001), in which the 
Court expressly rejected the notion that specific evidence 
that a veteran was actually with his unit at the time of an 
attack is required to verify that attack as a PTSD stressor.  

Finally, the evidence of record contains a competent medical 
finding causally relating the currently diagnosed PTSD to the 
in-service stressful event.  Specifically, an April 2002 VA 
mental health record attributed the veteran's PTSD symptoms 
to the in-service training accident.  As this finding was 
made by a competent VA therapist who had been treating the 
veteran during that hospitalization, the Board finds the 
medical evidence to be probative of the issue.  

Although the service medical records show that the veteran 
had some emotional problems prior to the time of the claimed 
stressor event in service, the claims file also includes 
competent evidence relating his diagnosis of PTSD to the 
claimed stressor.  Significantly, the in-service treatment 
records reflecting care for emotional instability explicitly 
note that no psychiatric disability was found at that time.  
The first diagnoses of a psychiatric disability, in contrast 
to a character or personality disorder, did follow the 
stressor event.  Not until after that incident did the 
veteran report symptoms such as sleeping trouble, depression 
or excessive worry and nervous trouble, and the symptoms of 
nightmares and intrusive thoughts reported in the post-
service medical records were obviously after the claimed 
stressor.  Similarly, the symptoms of nightmares and 
intrusive thoughts reflected in the post-service medical 
records were not manifested until after the claimed stressor.  

Because the symptomatology giving rise to a psychiatric 
diagnosis of PTSD is not shown until after the claimed 
stressor, there is reasonable basis for finding that PTSD is 
causally related to that event, consistent with the April 
2002 report in the record.  In reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt 
in the veteran's favor, he is entitled to service connection 
for PTSD.




ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.

Service connection for PTSD is granted.




____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


